Citation Nr: 1528566	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a right foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a right foot disorder.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.
 
In addition to the paper claims file, there are electronic records in this case.  The Veterans Benefits Management System (VBMS) paperless claims processing system includes a copy of a March 2015 letter submitted by the Veteran's representative.  The Virtual VA file includes VA medical records dated from February 2007 to February 2012, which were considered in the November 2013 statement of the case (SOC).  The remaining documents in Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran was afforded a VA examination in connection with his claim for a right foot disorder in March 2011.  The examiner diagnosed the Veteran with pes cavu sesamoiditis and noted that he appeared to have a significant injury to his right foot prior to service, as well as a congenital condition.  She opined that it is not as likely as not that the current right foot disorder is due to service because he had an injury prior to service and very brief physical training.  She also stated that there was no medical evidence that his preexisting foot problem was permanently aggravated beyond the natural progression of the disorder due to his brief time in service.  

The Veteran's service treatment records do show that he later reported having injured his right foot prior to service; however, his October 1980 enlistment examination found his feet to be normal.  Therefore, the presumption of soundness applies in this case, and the March 2011 VA examiner appears to have used in the incorrect standard in rendering her opinion.

The Board does note that the Veteran later Veteran then submitted a statement from a private medical doctor, Dr. F.G. (initials used to protect privacy), dated in May 2014, which stated that the Veteran's right foot, right hip, and back disorders were related to injuries sustained while he was in service.  However, Dr. F.G. did not provide a rationale, did not address the Veteran's injuries to his back and hip that occurred subsequent to service, and also did not discuss the Veteran's injury prior to service.  

Based on the foregoing, the Board finds that an additional medical opinion is needed in this case.

Moreover, the Veteran has claimed his right hip and low back disorder are due to his right foot disorder.  Indeed, during the April 2014 hearing, the Veteran's representative noted that such disorders were intertwined with the Veteran's right foot claim.  The Veteran's TDIU claim is also intertwined with these service connection claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.
 
Finally, upon review of the Veteran's Social Security Administration (SSA) records, it appears that the Veteran was treated by additional private doctors for his low back and hip disorders.  On remand, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right foot, right hip, and low back disorders, to include Dr. M., and Dr. E.F. (identified in SSA records).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also 
be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service records show that he had obtained an attorney for assistance with a lawsuit involving an injury to his right foot, which reportedly occurred in June 1981 prior to his enlistment.

It should also be noted that the Veteran's military records and Social Security Administration medical records indicate that the Veteran was treated for injuries in connection with motor vehicle accidents in June 1981, June 1986, and January 1990, as well as during a report of an arrest followed by assault in 1996 and a civilian work injury in 1984.

The examiner should then identify all right foot disorders.  The examiner should address the following:

a.  Did any right foot disorder clearly and unmistakably preexist the Veteran's active duty service? 

If so, the examiner should state whether that disorder worsened in severity during the Veteran's military service. If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression. 

b.  If the disorder did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that the current right foot disorder manifested during the Veteran's period of active duty service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

c.  The examiner should also indicate whether any identified right foot disorders are a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

d.  For any congenital defect, the examiner should state whether there is evidence of superimposed disease or injury during service.

e.  For any congenital disease, the examiner should state whether it preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder and right hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's military records and Social Security Administration (SSA) records indicate that the Veteran was treated for multiple injuries in connection with motor vehicle accidents in June 1981, June 1986, and January 1990, as well as during a report of an arrest followed by assault in 1996 and a civilian work injury in 1984.

The examiner should then identify all current low back and right hip disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.  He or she should also state whether the disorder is either caused by or permanently aggravated by a right foot disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




